684 S.E.2d 40 (2009)
STATE
v.
Michael Lemark WARD.
No. 68A99-3.
Supreme Court of North Carolina.
August 28, 2009.
Robert C. Montgomery, Patrick Murphy, Special Deputy Attorney Generals, for State of NC.
Anne Gomez, Assistant Appellate Defender, for Ward
The following order has been entered on the motion filed on the 11th of May 2009 by State of NC for Expedited Disposition of Defendant's Petition for Writ of Certiorari:
"Motion Dismissed by order of the Court in conference this the 27th of August 2009."